 1   Shari Rusk, Bar No. 170313
     Attorney at Law
 2   PO Box 188945
     Sacramento, California 95818
 3   Tel: (916) 804-8656
     Email: rusklaw@att.net
 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      Cr.S. 16-001 GEB
10
                         Plaintiff,                 COURT: Hon. Judge Garland E. Burrell, Jr.
11                                                  DATE: January 25, 2019
            v.                                      TIME:  9:00 a.m.
12
     Zalathiel Aguila,                             MEMORANDUM TO CONTINUE
13                                                JUDGMENT & SENTENCING
                         Defendant.
14

15

16

17

18
            Zalathiel Aguila is scheduled to be sentenced on November 16, 2018.
19
     The parties ask that the Court adopt the following continue this matter to January
20
     25, 2019 and that date is available with the Court. The parties request the following
21
     schedule:
22

23
            Pre-sentence report disclosed:              December 28, 2018
24
            Informal Objections:                        January 4, 2019
25
            Sentencing Memorandum:                      January 11, 2019
26
            Reply or Non-opposition:                    January 18, 2019
27
            Judgment and Sentencing:                    January 25, 2019
28
                                                    1
 1

 2   Date: November 6, 2018                                    Respectfully submitted,

 3

 4                                                             /s/ Shari Rusk
                                                               SHARI RUSK
 5                                                             Attorney for Zalathiel Aguila

 6         Based on representation of Defendant, so ordered.

 7         Dated: November 9, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
